     Case 2:17-cv-00604-RFB-BNW Document 377 Filed 05/03/21 Page 1 of 4




 1    WRIGHT, FINLAY & ZAK, LLP
      Darren T. Brenner, Esq.
 2    Nevada Bar No. 8386
 3    7785 W. Sahara Ave, Suite 200
      Las Vegas, NV 89117
 4    (702) 475-7964; Fax: (702) 946-1345
      dbrenner@wrightlegal.net
 5    Attorney for Rocktop Partners, LLC; and Wilmington Savings Fund Society, FSB, as Trustee of
 6    Stanwich Mortgage Loan Trust A

 7                              UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
      CAPITAL ONE, NATIONAL
10    ASSOCIATION, et al.,                            Case No. 2:17-cv-00604-RFB-NJK
11
             Plaintiffs,                              Case No. 2:17-cv-00916-RFB-NJK
12
      vs.                                             SUBSTITUTION OF ATTORNEY
13
      SFRINVESTMENTS POOL 1, LLC, et al.,
14

15           Defendants.

16
17    UNITED STATES OF AMERICA,

18           Plaintiff,

19    vs.
20
      LEON BENZER, et al.,
21
             Defendants.
22

23
      CAPITAL ONE, NATIONAL
24    ASSOCIATION, et al.,
25
             Counter-Claimants/Cross-Claimants,
26
      vs.
27
      UNITED STATES OF AMERICA, et al.,
28


                                              Page 1of4
     Case 2:17-cv-00604-RFB-BNW Document 377 Filed 05/03/21 Page 2 of 4




 1           Counter-Defendants/Cross-Defendants.
 2

 3   ·--------------~

 4
             Rock.top Partners, LLC hereby substitutes and appoints the law firm of Wright, Finlay
 5
      Zak, LLP as their attorney in the above-entitled matter in place and stead of the law firm o
 6
      Ballard SpahrLLP.
 7
      DATED this 29 day of_A-"-pn-·1_ __,, 2021.
 8
 9                                               Rocktop Partners, LLC
IO

11                                               By: Josh Harri
                                                              ~
12                                               Its: ~~
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

                                               Page2 of4
     Case 2:17-cv-00604-RFB-BNW Document 377 Filed 05/03/21 Page 3 of 4




 1           Ballard Spahr LLP hereby substitutes in its place and stead Wright, Finlay & Zak, LLP,
 2    as attorney for Rocktop Partners, LLC in the above-entitled matter.
 3    DATED this 29th day of April, 2021.
 4                                                BALLARD SPAHR LLP
 5
 6                                            By: /s/ Abran E. Vigil                             .
                                                   Abran E. Vigil, Esq.
 7                                                 Nevada Bar No. 7548
 8                                                 1980 Festival Plaza Drive, Suite 900
                                                   Las Vegas, Nevada 89135
 9                                                 Prior Attorney for Rocktop Partners, LLC
10
             Wright, Finlay & Zak, LLP, hereby accepts substitution as attorney for Rocktop Partners,
11
12    LLC in the above-entitled matter in place and stead of Ballard Spahr LLP.

13    DATED this 3rd day of May, 2021.

14                                                WRIGHT, FINLAY & ZAK, LLP

15
                                              By: /s/ Darren T. Brenner                              .
16                                                 Darren T. Brenner, Esq.
17                                                 Nevada Bar No. 8386
                                                   Jory C. Garabedian, Esq.
18                                                 Nevada Bar No. 10352
                                                   7785 W. Sahara Ave, Suite 200
19                                                 Las Vegas, NV 89117
20                                                 Attorney for Rocktop Partners, LLC

21                                       ORDER

22                          IT IS SO ORDERED
23                          DATED: 5:37 pm, May 07, 2021
24
25
                            BRENDA WEKSLER
26
                            UNITED STATES MAGISTRATE JUDGE
27
28


                                                 Page 3 of 4
